


110 HR 1206 IH: To name the Logistics Automation Training Facility of the

U.S. House of Representatives
2007-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1206
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2007
			Mr. Forbes introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To name the Logistics Automation Training Facility of the
		  Army Quartermaster Center and School at Fort Lee, Virginia, in honor of General
		  Richard H. Thompson, who is the only quartermaster to have risen from private
		  to full general.
	
	
		1.Naming of Logistics
			 Automation Training Facility, Army Quartermaster Center and School, Fort Lee,
			 Virginia, in honor of General Richard H. Thompson, the only quartermaster to
			 have risen from private to full generalThe Logistics Automation Training Facility
			 of the Army Quartermaster Center and School at Fort Lee, Virginia shall be
			 known and designated as the General Richard H. Thompson Logistics
			 Automation Training Facility. Any reference in a law, map, regulation,
			 document, paper, or other record of the United States to such facility shall be
			 deemed to be a reference to the General Richard H. Thompson Logistics
			 Automation Training Facility.
		
